Citation Nr: 1143469	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1965, and was a member of the Army National Guard through July 2004 with periods of active duty from January 1991 to September 1991, and from January 1997 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for posttraumatic stress disorder.

The Board notes that the above issue was remanded by the Board in October 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran has dyssomnia, not otherwise specified (NOS) that is related to his active duty service; the competent and most probative evidence of record does not show a DSM-IV diagnosis of PTSD related to a verified stressor.  


CONCLUSION OF LAW

Dyssomnia, NOS, was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 letter provided this notice to the Veteran.  

The Board observes that the March 2008 letter was sent to the Veteran prior to the August 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the March 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a VA examination by a VA psychologist or psychiatrist that addressed whether the Veteran's previously diagnosed post traumatic stress disorder (PTSD) was related to his claimed stressors or otherwise related to his active duty service and to obtain Social Security Administration (SSA) records.  The requested records having been obtained and requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination, to include a nexus opinion, was obtained in January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; although, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

With regard to the Veteran's contentions that he has an acquired psychiatric disorder that is the result of his military service, the Board notes that the Veteran is currently diagnosed, on Axis I, with dyssomnia, not otherwise specified, as noted on the January 2011 VA examination report.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2011).

The Board notes that the Veteran has stated that he experienced several stressful events while on active duty.  In this regard, the Board notes that the Veteran contends that while he was stationed in Bosnia in 1997 he experienced fear and helplessness.  Specifically, the Veteran described having landmines explode around him from approximately 240 feet away.  Additionally, the Veteran reported that a friend died in Bosnia from heat exhaustion.  The Veteran noted that he had just been with the friend, although he did not witness the death.  Finally the Veteran noted that he witnessed a civilian jumping in front of a truck he was riding in, but he did not know what happened to the victim other than he was taken to the hospital.  The Board notes that the Veteran served on active duty in Bosnia from March 1997 to August 1997.  Service treatment records are negative for any specific complaints, treatment, or diagnoses related to a psychiatric disorder.  The Veteran underwent various enlistment and separation examinations associated with each period of active service.  No relevant abnormalities were noted.

The evidence of record indicates that the Veteran underwent a private psychological examination in March 2008 in which he was diagnosed with mood disorder due to general medical condition and PTSD on Axis I.  However the examiner provided no etiological opinion with regard to the Veteran's PTSD.

As noted above, the above stated issue was previously remanded to determine if the Veteran's previously diagnosed PTSD was the result of verified active duty stressors or otherwise related to his active duty service.  In this regard, the Veteran was afforded a January 2011 VA examination.  

The January 2011 VA examiner reviewed the Veteran's medical records noted that the Veteran reported a general fear for his life on several occasions, but denied experiencing horror.  The examiner addressed each of the Veteran's stressor events as well as the Veteran's current symptomatology.  The examiner noted with regard to the stressor event involving the death of a friend from heat exhaustion that the Veteran did not witness the death and his own life was not in imminent danger from the friend's death.  With regard to the incident involving a civilian injured in a motor vehicle accident, the examiner noted that the Veteran did not know the outcome, nor did the Veteran make any statement logically connecting the motor vehicle accident to any presently reported symptoms.  As such, the examiner determined that it was not likely that any of the reported stressors were adequate to cause PTSD.  Indeed the examiner noted that the Veteran did not meet the criteria under the DSM-IV for PTSD.  However, the examiner further noted that the general fear of hostile military activity (landmines/mortars) was sufficient to account for the Veteran's reported sleep disturbance/dyssomnia.  The Veteran was diagnosed with dyssomnia, not otherwise specified on Axis I.  The examiner opined that the Veteran's dyssomnia was at least as likely as not to have started while the Veteran was stationed in Bosnia as a result of fear of hostile military or terrorist activities and as such the Veteran's dyssomnia was at least as likely as not due to active military service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

With regard to the Veteran's claim for service connection for PTSD, the Board notes the diagnosis of PTSD by a private examiner.  In the March 2008 evaluation, the examiner noted that the Veteran reported exposure to "many traumatic events during his service" although he only specifically noted the Veteran's proximity to landmines.  However, because the Veteran has reported other stressors in the record, it is unclear as to whether this stressor is sufficient to support a diagnosis of PTSD.  The private examiner does not provide any explanation as to how the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  As noted by the Board in its prior remand, the Veteran's report of a friend dying following a robbery and blow to the head, and the incident where one of the Veteran's friends died from heat exhaustion are not contemplated by the revised version of 38 C.F.R. § 3.304(f).  Therefore, the Veteran's testimony and statements are inadequate to verify such reported stressors.  Further, the Veteran has not provided sufficient information with which the RO could independently verify these stressors.  However, based on the Veteran's statements and well as a "buddy" statement of record, the Board does find that the evidence of record appears to be supportive of the Veteran's assertions regarding the presence of landmines in Bosnia in 1997.  See also 38 U.S.C.A. § 1154(a).   

In this regard, the January 2011 VA examiner noted the Veteran's allegation of being subjected to incoming mortar attacks and living in constant fear of unexploded landmines which was found by the Board to be consistent with the places, types, and circumstances of service in Bosnia in 1997.  While the examiner found that the other reported stressors including the death of a friend from heat exhaustion, and the motor vehicle incident were not adequate to cause PTSD, the examiner did find that the general fear of hostile military activity (landmines/mortars) were sufficient to account for the Veteran's reported sleep disturbance/dyssomnia although the Veteran did not meet the full DSM-IV criteria for PTSD.  

In consideration of all of the above, the Board notes that there are conflicting diagnoses with regard to the March 2008 private evaluation and the January 2008 VA examination.  The Board finds that the January 2008 VA examination has greater probative weight because the VA examiner reviewed the Veteran's entire claims file and provided a thorough explanation for his analysis and opinions.  As such while the Board finds that it must deny the claim for PTSD, the Board also finds that the Veteran's current diagnosis of dyssomnia, NOS, has been related to the Veteran's active duty service. 

The Board notes that the Veteran's original claim was for entitlement to service connection for PTSD; however, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit recently held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  The Board must consider other psychological diagnoses when readjudicating the claim for PTSD on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also acknowledges the July 2008 Formal Finding which noted the lack of information required to corroborate the Veteran's stressors.  The Board notes, however, that the record indicates that the Veteran did indeed serve in Bosnia; and  while verification of a stressor is necessary in a claim for service connection for PTSD, it is not necessary in a claim for service connection for dyssomnia where there is competent and credible evidence of an event in service (i.e., proximity to landmines/mortars), and competent and probative evidence of a nexus between that event and the current diagnosis.  

The Board further acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that the Veteran is competent and credible to report that he felt fear while stationed in Bosnia.  The Veteran is also competent to report that he has trouble sleeping and continues to feel fear.  The Board also notes that in an April 2008 "buddy" statement, a fellow soldier who served in Bosnia reported that he and the Veteran served in "a very stressful environment" and that "there were land mines everywhere.  Every week there were sweeps through the base camp looking for land mines."  The Board finds that the Veteran's statements, as well as the statements of his friend are both competent and credible and they are consistent with the circumstances of service.  Additionally the Board notes, as previously stated, that the January 2011 VA examiner stated that the Veteran's general fear of hostile military activity was sufficient to account for the Veteran's reported sleep disturbances.  

With consideration of all of the above, to include the current diagnosis, a positive nexus opinion from the January 2011 VA examiner, and competent and credible lay evidence, the Board finds that the evidence supports the Veteran's claim of service connection for dyssomnia, NOS.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for dyssomnia, NOS, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


